Citation Nr: 0842784	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  04-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for lung disease.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to January 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board has twice since remanded this case to the RO, via 
the Appeals Management Center (AMC), for further development 
and consideration - initially in September 2005 and more 
recently in October 2007.


FINDINGS OF FACT

1.  In a September 1995 decision, the RO denied the veteran's 
initial claim for service connection for lung disease - 
including on the premise it was due to exposure to chemicals, 
because there was no evidence he had complained of this 
condition while on active duty in the military or that he had 
received any relevant treatment in service.  The RO notified 
him of that decision later that same month, and he did not 
appeal.

2.  The additional evidence received since that September 
1995 rating decision does not relate to an unestablished fact 
necessary to substantiate this claim and does not raise a 
reasonable possibility of substantiating this claim.




CONCLUSIONS OF LAW

1.  The September 1995 RO decision that denied service 
connection for lung disease is final.  38 U.S.C.A. § 7105 
(West 2007); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in October 2005, July 2006 and October 2007:  
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; and (3) informed him of 
the information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in October 2007, on remand, discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the August 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Specifically with respect to the preliminary issue of whether 
new and material evidence has been submitted to reopen the 
claim for lung disease, the Board finds that the AMC's 
October 2007 VCAA letter complies with the decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, 
the Court held that, in addition to notifying the veteran of 
the evidence and information necessary to prove his 
underlying claim for service connection, he also must be 
notified of the evidence and information necessary to reopen 
his claim on the basis of new and material evidence.  That is 
to say, VA must apprise him of the evidence necessary to 
substantiate the element or elements of the claim that were 
found insufficient in the previous denial.  Kent, 20 Vet. 
App. at 10-11.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination if the claim is not reopened.  See 38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2007).

II.  Whether New and Material Evidence has been Received to 
Reopen the 
Claim for Service Connection for Lung Disease

The veteran believes his lung disease is a result of exposure 
to chemicals as a reclamation man during his military 
service.  The Board must first determine whether new and 
material evidence has been submitted to reopen this claim 
since the RO previously considered and denied this claim in 
September 1995 and he did not timely appeal that earlier 
decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

Governing Statutes and Regulations for New and Material 
Evidence 

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2007); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2008).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) and (c).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  The veteran filed his petition 
to reopen after this date, in February 2003, so the Board 
will apply the new provisions of what constitutes new and 
material evidence.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").



The relevant evidence on file at the time of the RO's 
September 1995 decision consisted of the veteran's service 
medical records (SMRs), the report of a VA audiometric 
(hearing) examination dated in October 1994, treatment 
records from the Columbia VA Medical Center (VAMC) dated in 
October 1987 and from June to July 1994, the reports of VA 
compensation examinations in April 1973 and April 1988, a 
personal statement in May 1988, private treatment records 
from Dr. J.P. from January 1988 to January 1991, and private 
treatment records from the Richland Memorial Hospital from 
December 1993 to June 1994.  The RO denied the veteran's 
claim because there was no evidence indicating he had 
complained of lung disease while on active duty in the 
military or that he had received any relevant treatment in 
service.  Instead, the evidence then of record only indicated 
that he had received treatment since service for variously 
diagnosed respiratory disorders - chronic obstructive 
pulmonary disease (COPD), emphysema, bullous lung disease, 
and desquamative interstitial pneumonia, but not until more 
than 15 years after his military service had ended.  
Therefore, in the absence of a medical nexus opinion 
suggesting otherwise, there was no evidence then of record 
suggesting he had any of these lung conditions while in 
service or within a year of his discharge.  And since he did 
not appeal, that September 1995 rating decision is final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.



Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final and binding September 1995 rating decision.  Since that 
decision, he has submitted treatment records from the 
Columbia VAMC dated from July 2002 to June 2008, the report 
of a February 2003 VA examination, a diagnostic imaging 
report dated in October 2003, treatment reports from 
Palmetto, Ear, Nose and Throat Consultants dated in October 
2003, personal statements from the veteran and his 
representative, the report of a March 2004 VA examination, 
other treatment records from the Columbia (Dorn) VAMC from 
1994 that were received in June 2004, a statement from the 
veteran's wife, and treatment records from Palmetto Health 
Richmond in March 2005.  

In particular, the veteran's VA treatment records show 
current diagnoses of COPD, emphysema and desquamative 
interstitial pneumonia.  But a review of his military 
personnel file does not show any exposure to chemicals or any 
substances that are known or suspected to cause lung disease.  
So just as when his claim was denied in September 1995, this 
additional evidence is insufficient to show he had lung 
disease during service or within a year of his discharge from 
service.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Of 
equal or even greater significance, there also remains no 
medical nexus opinion suggesting these respiratory disorders 
bear any relationship whatsoever to his military service - 
including to his alleged, though still unsubstantiated, 
exposure to chemicals.  See Hickson v. West, 11 Vet. App. 
374, 378 (1998) and Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).   Concerning this, in a March 2004 personal 
statement, he also claimed that his current lung problems are 
perhaps due to the nicotine addiction he acquired during his 
military service.  But service connection may not be granted 
for claims based on the effects of tobacco products as a 
matter of law.  See 38 U.S.C.A. § 501(a), 1103; 38 C.F.R. § 
3.300(a).  With respect to claims filed after June 9, 1998, 
as in this case, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  Id.  



So although this additional evidence is "new" in the sense 
that it was not on file for consideration at the time of the 
prior September 1995 rating decision, it is not also material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  

The only other evidence in support of the veteran's claim 
consists of his and his wife's personal lay statements.  And 
in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim for service connection.  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Further, the veteran merely reiterates arguments he 
made before the RO denied his claim in September 1995 - that 
he was exposed to chemicals during service and had received 
treatment for and a diagnosis of COPD as early as 1989, and 
therefore, should be presumptively service connected for this 
condition even though this condition did not manifest during 
service or to a compensable degree within a year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  So simply repeating this same argument is 
not new evidence.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, September 1995 rating 
decision that initially denied his claim for service 
connection for lung disease.  Therefore, the Board must deny 
his petition to reopen this claim.  In the absence of new and 
material evidence, the benefit of the doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As there is no new and material evidence, the petition to 
reopen the claim for service connection for lung disease is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


